—Appeal from a decision of the Unemployment Insurance Ap*735peal Board, filed October 27, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a delivery driver when he failed to show up for work as scheduled for three consecutive days and did not personally telephone or contact the employer to explain his absence in accordance with the employer’s practice. Claimant was previously warned for attendance problems in the past. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost his employment under disqualifying circumstances. It is well established that a claimant’s unauthorized absence from work may constitute disqualifying misconduct (see, Matter of Bien-Aime, 255 AD2d 848, lv dismissed 94 NY2d 776). Although claimant maintained that he quit his job due to a back problem and was not discharged, this raised an issue of credibility for resolution by the Board (see, Matter of Boyle, 247 AD2d 809).
Claimant’s remaining arguments have been examined and found to be unpersuasive.
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.